 Case 2:18-bk-20151-ER      Doc 1794 Filed 03/13/19 Entered 03/13/19 15:51:37           Desc
                              Main Document    Page 1 of 10


 1   GREGORY A. BRAY (Bar No. 115367)
     gbray@milbank.com
 2   MARK SHINDERMAN (Bar No. 136644)
     mshinderman@milbank.com
 3   JAMES C. BEHRENS (Bar No. 280365)
     jbehrens@milbank.com
 4   MILBANK LLP
     2029 Century Park East, 33rd Floor
 5   Los Angeles, CA 90067
     Telephone: (424) 386-4000/Facsimile: (213) 629-5063
 6
     Counsel for the Official Committee of
 7   Unsecured Creditors of Verity Health System of
     California, Inc., et al.
 8
                         UNITED STATES BANKRUPTCY COURT
 9              CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
10   In re:                                                Lead Case No. 18-20151
                                                           Jointly Administered With:
11   VERITY HEALTH SYSTEM OF CALIFORNIA,                   CASE NO.: 2:18-bk-20162-ER
                                                           CASE NO.: 2:18-bk-20163-ER
     INC., et al.,                                         CASE NO.: 2:18-bk-20164-ER
12
                                                           CASE NO.: 2:18-bk-20165-ER
13                 Debtors and Debtors In Possession.      CASE NO.: 2:18-bk-20167-ER
                                                           CASE NO.: 2:18-bk-20168-ER
14                                                         CASE NO.: 2:18-bk-20169-ER
     Affects:                                              CASE NO.: 2:18-bk-20171-ER
15                                                         CASE NO.: 2:18-bk-20172-ER
                                                           CASE NO.: 2:18-bk-20173-ER
      All Debtors                                         CASE NO.: 2:18-bk-20175-ER
16
      Verity Health System of California, Inc.            CASE NO.: 2:18-bk-20176-ER
17    Saint Louise Regional Hospital                      CASE NO.: 2:18-bk-20178-ER
      St. Francis Medical Center                          CASE NO.: 2:18-bk-20179-ER
18    St. Vincent Medical Center                          CASE NO.: 2:18-bk-20180-ER
      Seton Medical Center                                CASE NO.: 2:18-bk-20181-ER
19    O’Connor Hospital Foundation                        Chapter 11 Cases
20    Saint Louise Regional Hospital
     Foundation                                            Hon. Ernest M. Robles
21    St. Francis Medical Center of
     Lynwood Foundation                                    OFFICIAL COMMITTEE OF
22    St. Vincent Foundation                              UNSECURED CREDITORS’ RESPONSE
                                                           TO MOTION FOR RELIEF FROM STAY
      St. Vincent Dialysis Center, Inc.                   (NON-BANKRUPTCY FORUM) FILED
23    Seton Medical Center Foundation                     BY DAVID PULLMAN [DKT. 1610] AND
24    Verity Business Services                            STIPULATION BETWEEN DEBTOR, ST.
      Verity Medical Foundation                           VINCENT MEDICAL CENTER, AND
25    Verity Holdings, LLC                                DAVID PULLMAN, GRANTING DAVID
      De Paul Ventures, LLC                               PULLMAN RELIEF FROM THE
26    De Paul Ventures - San Jose                         AUTOMATIC STAY [DKT. 1787]
     Dialysis, LLC                                         Hearing:
27
                                                           Date:     March 18, 2019
28                 Debtors and Debtors In Possession.      Time:     10:00 a.m.
                                                           Location: Courtroom 1568
 Case 2:18-bk-20151-ER        Doc 1794 Filed 03/13/19 Entered 03/13/19 15:51:37                Desc
                                Main Document    Page 2 of 10


 1                  The Official Committee of Unsecured Creditors of Verity Health System of

 2   California, Inc., et al. (the “Committee”) appointed in connection with the chapter 11 cases of the

 3   above-captioned debtors and debtors-in-possession (the “Debtors”), hereby submits this response to

 4   the Motion for Relief from the Automatic Stay Under 11 U.S.C. § 362 (with supporting declarations)

 5   (Action in Non-Bankruptcy Forum) filed by David Pullman (the “Motion”) [Docket No. 1610] and

 6   the Stipulation Between Debtor, St. Vincent Medical Center, and David Pullman, granting David

 7   Pullman Relief from the Automatic Stay (the “Stipulation”) [Docket No. 1787].

 8                  Because paragraph 4.a. of the Motion states, “Movant seeks recovery only from

 9   applicable insurance, if any, and waives any deficiency or other claim against the Debtor or property

10   of the Debtor’s bankruptcy estate,” and because debtor St. Vincent Medical Center and Mr. Pullman

11   have stipulated in the Stipulation that “Mr. Pullman may have relief from the automatic stay as of

12   March 15, 2019, on the basis that he will seek recovery only from applicable insurance, he will not

13   seek damages that are not covered by insurance, and he waives any deficiency or other claim against

14   the Debtor or property of the Debtors’ bankruptcy estates,” the Committee does not oppose the

15   Motion or the Stipulation.

16

17   DATED: March 13, 2019                         MILBANK LLP
18                                                   /s/ Gregory A. Bray
                                                   GREGORY A. BRAY
19                                                 MARK SHINDERMAN
                                                   JAMES C. BEHRENS
20
                                                   Counsel for the Official Committee of
21                                                 Unsecured Creditors of Verity Health System of
                                                   California, Inc., et al.
22

23

24

25

26

27

28


                                                     2
        Case 2:18-bk-20151-ER                    Doc 1794 Filed 03/13/19 Entered 03/13/19 15:51:37                                       Desc
                                                   Main Document    Page 3 of 10


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

2029 Century Park E, 33rd Floor, Los Angeles, CA 90067.

A true and correct copy of the foregoing document entitled (specify): OFFICIAL COMMITTEE OF UNSECURED
CREDITORS’ RESPONSE TO MOTION FOR RELIEF FROM STAY (NON-BANKRUPTCY FORUM) FILED BY DAVID
PULLMAN [DKT. 1610] AND STIPULATION BETWEEN DEBTOR, ST. VINCENT MEDICAL CENTER, AND DAVID
PULLMAN, GRANTING DAVID PULLMAN RELIEF FROM THE AUTOMATIC STAY [DKT. 1787] will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
March 13, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) March 13, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) March 13, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 March 13, 2019 Ricky Windom                                                                    /s/ Ricky Windom
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                               F 9013-3.1.PROOF.SERVICE
    Case 2:18-bk-20151-ER    Doc 1794 Filed 03/13/19 Entered 03/13/19 15:51:37          Desc
                               Main Document    Page 4 of 10


                                        SERVICE LIST
                                          (Via NEF)


•   Robert N Amkraut ramkraut@foxrothschild.com
•   Kyra E Andrassy kandrassy@swelawfirm.com,
    csheets@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
•   Simon Aron saron@wrslawyers.com
•   Lauren T Attard lattard@bakerlaw.com, abalian@bakerlaw.com
•   Allison R Axenrod allison@claimsrecoveryllc.com
•   Keith Patrick Banner kbanner@greenbergglusker.com,
    sharper@greenbergglusker.com;calendar@greenbergglusker.com
•   Cristina E Bautista cristina.bautista@kattenlaw.com, ecf.lax.docket@kattenlaw.com
•   James Cornell Behrens jbehrens@milbank.com,
    gbray@milbank.com;mshinderman@milbank.com;hmaghakian@milbank.com;dodonnell@milbank.com;jbrewste
    r@milbank.com;JWeber@milbank.com
•   Ron Bender rb@lnbyb.com
•   Bruce Bennett bbennett@jonesday.com
•   Peter J Benvenutti pbenvenutti@kellerbenvenutti.com, pjbenven74@yahoo.com
•   Elizabeth Berke-Dreyfuss edreyfuss@wendel.com
•   Steven M Berman sberman@slk-law.com
•   Alicia K Berry Alicia.Berry@doj.ca.gov
•   Stephen F Biegenzahn efile@sfblaw.com
•   Karl E Block kblock@loeb.com, jvazquez@loeb.com;ladocket@loeb.com
•   Dustin P Branch branchd@ballardspahr.com,
    carolod@ballardspahr.com;hubenb@ballardspahr.com;Pollack@ballardspahr.com
•   Michael D Breslauer mbreslauer@swsslaw.com,
    wyones@swsslaw.com;mbreslauer@ecf.courtdrive.com;wyones@ecf.courtdrive.com
•   Chane Buck cbuck@jonesday.com
•   Damarr M Butler butler.damarr@pbgc.gov, efile@pbgc.gov
•   Lori A Butler butler.lori@pbgc.gov, efile@pbgc.gov
•   Howard Camhi hcamhi@ecjlaw.com, tcastelli@ecjlaw.com;amatsuoka@ecjlaw.com
•   Shirley Cho scho@pszjlaw.com
•   Jacquelyn H Choi jchoi@swesq.com
•   Shawn M Christianson cmcintire@buchalter.com, schristianson@buchalter.com
•   Kevin Collins kevin.collins@btlaw.com, Kathleen.lytle@btlaw.com
•   David N Crapo dcrapo@gibbonslaw.com, elrosen@gibbonslaw.com
•   Mariam Danielyan md@danielyanlawoffice.com, danielyan.mar@gmail.com
•   Brian L Davidoff bdavidoff@greenbergglusker.com,
    calendar@greenbergglusker.com;jking@greenbergglusker.com
•   Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
•   Anthony Dutra adutra@hansonbridgett.com
•   Kevin M Eckhardt keckhardt@huntonak.com, keckhardt@hunton.com
•   Andy J Epstein taxcpaesq@gmail.com
•   Christine R Etheridge christine.etheridge@ikonfin.com
•   M Douglas Flahaut flahaut.douglas@arentfox.com
•   Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
•   Joseph D Frank jfrank@fgllp.com,
    mmatlock@fgllp.com;csmith@fgllp.com;jkleinman@fgllp.com;csucic@fgllp.com
•   William B Freeman william.freeman@kattenlaw.com,
    nicole.jones@kattenlaw.com,ecf.lax.docket@kattenlaw.com
•   Eric J Fromme efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com
•   Jeffrey K Garfinkle jgarfinkle@buchalter.com, docket@buchalter.com;dcyrankowski@buchalter.com
    Case 2:18-bk-20151-ER      Doc 1794 Filed 03/13/19 Entered 03/13/19 15:51:37              Desc
                                 Main Document    Page 5 of 10


•   Lawrence B Gill lgill@nelsonhardiman.com, rrange@nelsonhardiman.com
•   Paul R. Glassman pglassman@sycr.com
•   Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
•   Anna Gumport agumport@sidley.com
•   Mary H Haas maryhaas@dwt.com, melissastrobel@dwt.com;laxdocket@dwt.com;yunialubega@dwt.com
•   James A Hayes jhayes@jamesahayesaplc.com
•   Michael S Held mheld@jw.com
•   Lawrence J Hilton lhilton@onellp.com,
    lthomas@onellp.com;info@onellp.com;evescance@onellp.com;nlichtenberger@onellp.com;rgolder@onellp.com
•   Robert M Hirsh Robert.Hirsh@arentfox.com
•   Florice Hoffman fhoffman@socal.rr.com, floricehoffman@gmail.com
•   Michael Hogue hoguem@gtlaw.com, fernandezc@gtlaw.com;SFOLitDock@gtlaw.com
•   Marsha A Houston mhouston@reedsmith.com
•   Brian D Huben hubenb@ballardspahr.com, carolod@ballardspahr.com
•   John Mark Jennings johnmark.jennings@kutakrock.com
•   Monique D Jewett-Brewster mjb@hopkinscarley.com, eamaro@hopkinscarley.com
•   Gregory R Jones gjones@mwe.com, rnhunter@mwe.com
•   Lance N Jurich ljurich@loeb.com, karnote@loeb.com;ladocket@loeb.com
•   Jeff D Kahane jkahane@duanemorris.com, dmartinez@duanemorris.com
•   Steven J Kahn skahn@pszyjw.com
•   Cameo M Kaisler salembier.cameo@pbgc.gov, efile@pbgc.gov
•   Ivan L Kallick ikallick@manatt.com, ihernandez@manatt.com
•   Jane Kim jkim@kellerbenvenutti.com
•   Monica Y Kim myk@lnbrb.com, myk@ecf.inforuptcy.com
•   Gary E Klausner gek@lnbyb.com
•   Joseph A Kohanski jkohanski@bushgottlieb.com, kprestegard@bushgottlieb.com
•   Jeffrey C Krause jkrause@gibsondunn.com, dtrujillo@gibsondunn.com;jstern@gibsondunn.com
•   Darryl S Laddin bkrfilings@agg.com
•   Robert S Lampl advocate45@aol.com, rlisarobinsonr@aol.com
•   Richard A Lapping richard@lappinglegal.com
•   Paul J Laurin plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com
•   David E Lemke david.lemke@wallerlaw.com,
    chris.cronk@wallerlaw.com;Melissa.jones@wallerlaw.com;cathy.thomas@wallerlaw.com
•   Elan S Levey elan.levey@usdoj.gov, louisa.lin@usdoj.gov
•   Tracy L Mainguy bankruptcycourtnotices@unioncounsel.net, tmainguy@unioncounsel.net
•   Samuel R Maizel samuel.maizel@dentons.com,
    alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@
    dentons.com;joan.mack@dentons.com
•   Alvin Mar alvin.mar@usdoj.gov
•   Craig G Margulies Craig@MarguliesFaithlaw.com,
    Victoria@MarguliesFaithlaw.com;David@MarguliesFaithLaw.com;Helen@MarguliesFaithlaw.com
•   Hutchison B Meltzer hutchison.meltzer@doj.ca.gov, Alicia.Berry@doj.ca.gov
•   Christopher Minier becky@ringstadlaw.com, arlene@ringstadlaw.com
•   John A Moe john.moe@dentons.com,
    glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com
•   Monserrat Morales mmorales@marguliesfaithlaw.com,
    Victoria@marguliesfaithlaw.com;David@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com
•   Kevin H Morse kevin.morse@saul.com, rmarcus@AttorneyMM.com;sean.williams@saul.com
•   Marianne S Mortimer mmortimer@sycr.com, tingman@sycr.com
•   Tania M Moyron tania.moyron@dentons.com, chris.omeara@dentons.com
•   Alan I Nahmias anahmias@mbnlawyers.com, jdale@mbnlawyers.com
•   Jennifer L Nassiri jennifernassiri@quinnemanuel.com
•   Charles E Nelson nelsonc@ballardspahr.com, wassweilerw@ballardspahr.com
    Case 2:18-bk-20151-ER       Doc 1794 Filed 03/13/19 Entered 03/13/19 15:51:37               Desc
                                  Main Document    Page 6 of 10


•   Sheila Gropper Nelson shedoesbklaw@aol.com
•   Mark A Neubauer mneubauer@carltonfields.com,
    mlrodriguez@carltonfields.com;smcloughlin@carltonfields.com;schau@carltonfields.com;NDunn@carltonfields.
    com;ecfla@carltonfields.com
•   Nancy Newman nnewman@hansonbridgett.com,
    ajackson@hansonbridgett.com;calendarclerk@hansonbridgett.com
•   Bryan L Ngo bngo@fortislaw.com,
    BNgo@bluecapitallaw.com;SPicariello@fortislaw.com;JNguyen@fortislaw.com;JNguyen@bluecapitallaw.com
•   Melissa T Ngo ngo.melissa@pbgc.gov, efile@pbgc.gov
•   Abigail V O'Brient avobrient@mintz.com,
    docketing@mintz.com;DEHashimoto@mintz.com;nleali@mintz.com;ABLevin@mintz.com;GJLeon@mintz.com
•   John R OKeefe jokeefe@metzlewis.com, slohr@metzlewis.com
•   Keith C Owens kowens@venable.com, khoang@venable.com
•   Paul J Pascuzzi ppascuzzi@ffwplaw.com, lnlasley@ffwplaw.com
•   Lisa M Peters lisa.peters@kutakrock.com, marybeth.brukner@kutakrock.com
•   Christopher J Petersen cjpetersen@blankrome.com, gsolis@blankrome.com
•   Mark D Plevin mplevin@crowell.com, cromo@crowell.com
•   David M Poitras dpoitras@wedgewood-inc.com, dpoitras@jmbm.com;dmarcus@wedgewood-
    inc.com;aguisinger@wedgewood-inc.com
•   Steven G. Polard spolard@ch-law.com, cborrayo@ch-law.com
•   David M Powlen david.powlen@btlaw.com, pgroff@btlaw.com
•   Christopher E Prince cprince@lesnickprince.com,
    jmack@lesnickprince.com;mlampton@lesnickprince.com;cprince@ecf.courtdrive.com
•   Lori L Purkey bareham@purkeyandassociates.com
•   William M Rathbone wrathbone@grsm.com, jmydlandevans@grsm.com
•   Jason M Reed Jason.Reed@Maslon.com
•   Michael B Reynolds mreynolds@swlaw.com, kcollins@swlaw.com
•   J. Alexandra Rhim arhim@hrhlaw.com
•   Emily P Rich erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net
•   Lesley A Riis lriis@dpmclaw.com
•   Debra Riley driley@allenmatkins.com
•   Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
•   Julie H Rome-Banks julie@bindermalter.com
•   Mary H Rose mrose@buchalter.com, salarcon@buchalter.com
•   Megan A Rowe mrowe@dsrhealthlaw.com, lwestoby@dsrhealthlaw.com
•   Nathan A Schultz nschultz@foxrothschild.com
•   William Schumacher wschumacher@jonesday.com
•   Mark A Serlin ms@swllplaw.com, mor@swllplaw.com
•   Seth B Shapiro seth.shapiro@usdoj.gov
•   Joseph Shickich jshickich@riddellwilliams.com
•   Rosa A Shirley rshirley@nelsonhardiman.com,
    ksherry@nelsonhardiman.com;lgill@nelsonhardiman.com;jwilson@nelsonhardiman.com;rrange@nelsonhardima
    n.com
•   Kyrsten Skogstad kskogstad@calnurses.org, rcraven@calnurses.org
•   Michael St James ecf@stjames-law.com
•   Andrew Still astill@swlaw.com, kcollins@swlaw.com
•   Jason D Strabo jstrabo@mwe.com, ahoneycutt@mwe.com
•   Sabrina L Streusand Streusand@slollp.com
•   Ralph J Swanson ralph.swanson@berliner.com, sabina.hall@berliner.com
•   Gary F Torrell gft@vrmlaw.com
•   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
•   Matthew S Walker matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com
•   Jason Wallach jwallach@ghplaw.com, g33404@notify.cincompass.com
    Case 2:18-bk-20151-ER      Doc 1794 Filed 03/13/19 Entered 03/13/19 15:51:37             Desc
                                 Main Document    Page 7 of 10


•   Kenneth K Wang kenneth.wang@doj.ca.gov,
    Jennifer.Kim@doj.ca.gov;Stacy.McKellar@doj.ca.gov;yesenia.caro@doj.ca.gov
•   Phillip K Wang phillip.wang@rimonlaw.com, david.kline@rimonlaw.com
•   Gerrick Warrington gwarrington@frandzel.com, sking@frandzel.com
•   Adam G Wentland awentland@tocounsel.com, lkwon@tocounsel.com
•   Latonia Williams lwilliams@goodwin.com, bankruptcy@goodwin.com
•   Michael S Winsten mike@winsten.com
•   Jeffrey C Wisler jwisler@connollygallagher.com, dperkins@connollygallagher.com
•   Neal L Wolf nwolf@hansonbridgett.com, calendarclerk@hansonbridgett.com,lchappell@hansonbridgett.com
•   Hatty K Yip hatty.yip@usdoj.gov
•   Andrew J Ziaja aziaja@leonardcarder.com,
    sgroff@leonardcarder.com;msimons@leonardcarder.com;lbadar@leonardcarder.com
•   Rose Zimmerman rzimmerman@dalycity.org
      Case 2:18-bk-20151-ER         Doc 1794 Filed 03/13/19 Entered 03/13/19 15:51:37   Desc
                                      Main Document    Page 8 of 10


                                              SERVICE LIST
                                            (Via First Class Mail)

Verity Health System of California, Inc.
2040 E. Mariposa Avenue
El Segundo, CA 90245

Samuel R. Maizel
Dentons US LLP
601 South Figueroa Street
Suite 2500
Los Angeles, CA 90017

David Pullman
9250 Robin Drive
Los Angeles, CA 90069
      Case 2:18-bk-20151-ER        Doc 1794 Filed 03/13/19 Entered 03/13/19 15:51:37   Desc
                                     Main Document    Page 9 of 10


                                                SERVICE LIST
                                             (Via Personal Delivery)


The Honorable Ernest M. Robles
United States Bankruptcy Court
Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1560/Courtroom 1568
Los Angeles, CA 90012-3300
      Case 2:18-bk-20151-ER        Doc 1794 Filed 03/13/19 Entered 03/13/19 15:51:37   Desc
                                    Main Document    Page 10 of 10


                                               SERVICE LIST
                                                 (Via Email)

Attorneys for Chapter 11 Debtors and Debtors in Possession
Samuel R. Maizel – samuel.maizel@dentons.com
John A. Moe, II – john.moe@dentons.com
Tania M. Moyron – tania.moyron@dentons.com

Movant
David Pullman – dpullman@pullmanbonds.com
